Case 1:19-cv-00689-NRB Document 35-20 Filed 04/22/19 Page 1 of 7

EXHIBIT Q

4/20/2019 C<'J\S€ 1119'CV'00639'NRBSinJQ$Q§dHMEHU§§§QQQrS §H§§z@é/#Z£h%in£§g€ 2 Of 7

FCX\\BLJSINESS

10 business techs for entrepreneurs at CES 2019

By Gene i\/|arks| Published January 07, 2019 l Opinion l FOXBusiness

The name ofthe giant technology shovv in Las \/egas this vveel< is CES (the CONSU|\/|ER

Electronics Shovv), so by definition the technologies being demonstrated by the thousand
vendors and tested by the 180,000 people expected to attend vvill be consumer focused
that doesn't mean that some ofthese technologies vvon’t impact my business - and yours

the nearfuture.

Here are ten such technologies that l'm going to checl< out, because any one ofthem ma§

me run my business better and more profitably in the coming years

Verizon's 56 Network
2019 vvill be the year ofBG and Verizon - as vvell as competitors lil<e AT&T - vvhich vvill be

sho\/vcasing their capabilities in advance oftheir coming rollouts to many parts ofthe
country Yes, it vvill be more expensive, but the higher cost should result in faster applicatic
less latency, better videos and an infrastructure that vvill better support nevvertechs comir
dovvn the road (lil<e virtual and augmented reality, |nternet ofThings-based sensors and
devices and voice-enabled applications). All ofthat vvill mean more productivity in my

business

Qualcomm’s Snapdragon Chips
Bacl< in the day it vvas pretty much chips made by |ntel that drove laptops and PCs. Today

landscape has changed and the leader in chip-making for nevv devices lil<e phones and ta|

is, in my opinion, Qualcomm.

https.'//www.foxbusiness.com/techno|ogy/1 O-business-techs-for-entrepreneurs-at-ces-ZO1 9 1/6

4/20/2019 Case 1:19-cv-00689-l\,ld%§;iné;)sq&Her§p$é&Qrs §§§éjz%/Izg&gsm£age 3 .Of 7

Sponsored By Wealth Watch
Born After 1943? You Could Collect An
Extra $890.07 From The SSA

Born After 1943? You Could Collect /-\n
E)<tra 5890.07 From The SSA

 

A lot ofthis has been accomplished by their Snapdragon chip line. l\lovv the company is
invading |ntel's turf by introducing a nevv line of chips designed specifically for PCs and lat
called the Snapdragon 8c>< Compute Platform that, according to Raymond Wong at
Mashable, is "significant because Qualcomm's`designed it from scratch just for PCs -
specifically, thin-and-light laptops and 2-in-ls that are meant to be alvvays-on and alvvays-

connected."

Lil<e 5(5, anything that helps my clients - most ofvvhom continue to rely on laptops and PC

vvorl< faster and gain more productivity is a vvin for my business
CLICK HERE TO GET THE FOX BUS|NESS APP

Vuzix Blade’s Smart Glasses
They're baaaacl<l After Google mostly vvithdrevv from its Google Glass efforts a fevv years ag

companies lil<e \/uzi)< have stepped in to fill the gap. At $999, these glasses still have limitec
capability But the future looks bright vvith expected Ale><a integration and capabilities fore
business vvith vvorl<ers on the road or in remote locations (or doing dangerous stuffthat

requires tvvo hands) to send bacl< transmissions real time for assistance, advice and input

others.

https://www.foxbusiness,com/technoiong O-business-techs-for-entrepreneurs-at-ces-ZO1 9 2/6

4/20/2019 CaSe 1119'CV'00639'NB§mJQSQEéHUfYQ$i@§§?eQrS Ji:H§Qz@flz/|?F€Ua@sin§s’@g€ 4 Of 7
in his revievv, CNET'$ Scott Stein admits that the glasses make him look like "a cyberpunk
or maybe an art gallery ovvner" but also predicts that the glasses could be used to assist tr
hard of hearing and vvill be part ofa future “in vvhich assistive smart glasses could be as ea

use as vvearing a device that pairs like a smartvvatch."

LG'S CLOi SuitBOt

Some tech firms are building products to help employers offertheir factory vvorkers -- and

vvorkers doing heavy lifting or operating heavy tools -- greater strength and mobility

LG`s CLOi SuitBot is one ofthose products According to a company press release, the sui
supports the user’s vvaist and augments their ovvn muscle povverto reduce the risk of iniur
and fatigue vvhen performing physically demanding tasks -- such as lifting and lovvering he
loads | say put a strip on it and make your employees pretend they‘re Robert Dovvney Jr.,

vvhatever super-hero character that vvill take their minds offthe boring stuffthey’re doingl

you_

Ainstein's Building Automation Technologies
V\/elcome to the vvorld of |nternet of Things. The radar-based technology company Ainsteii

be demonstrating a bunch of upgraded applications on its already-popular lof-based plat
that shovv off hovv sensors can be placed around your offices (or commercial buildings) th
communicate vvith Ale)<a and sense movements and temperatures vvith corresponding act
The company points to the dramatic financial savings that can be realized by using their

sensors to reduce energy costs, improve safety, enhance security and better manage share

spaces and meeting rooms

Samsung’s Foldable Phones
lt hasn‘t been confirmed that Samsung vvill be demonstrating these nevv devices but rest

assured: they‘re coming sometime soon. |'m more e><cited, not by the foldable phones oft

but What the capabilities ofthese devices vvill be in the years to come. As a business travi

https://www.foxbusiness.com/techno|ogy/10-business-techs-for-entrepreneurs-at-ces-ZO19 3/6

4,20/2019 Case 1:19-Cv-00689-NR§inggq@ngl,egtr§§é,&Qrs JZH§QZQ\@/|Z;g,(]ggsmgage 5 of 7
l’d love to get rid of my laptop and fold out the phone l'm carrying in my pocket to a big er
size to vvork on at my destination. V\/ith improved battery life and increased storage, | pred
that the foldable phones ofthe future vvill challenge the very existence oftablets, laptopsa

PCs.

Segway’s Loomo Office Delivery Robot
|t's an ominous sign forthe employee break room. Segvvay's nevv Loomo Office Delivery

Robot vvill be able to transport replaceable containers vvith packages, mail, coffee and foo
around entire buildings There`s also a "dynamic obstacle avoidance" system and the robc

be able to navigate slopes of up to 8 degrees \/\/ant a cup oftea? Just order one and I_oom

bringitto you.

Employees may miss catching up on Game of Thrones at the vvater cooler. But employers

me vvill love hovv this little device can reduce potential dovvntime.

Honda’s Autonomous Work Vehicle
l\/ly business is service oriented, so no employees of mine vvere hurt during the vvriting oft|

article. But many companies - big and small - perform services on farms, construction sites
other non-office environments Honda, like many others at CES, vvill be shovving off its late
autonomous vehicle vvhich uses GPS technology and sensors, but vvith a tvvist: they’re ask
for your help. The company, according to this report on Trucks.com, is looking for "nevv

partners to collaborate vvith on nevv tasks for the vehicle and to further develop its techno
and sensors for better off-road autonomy." l\/|aybe your business can negotiate a good dea

piece of equipment that can improve services and safety

Miso Robotic's Flippy

For my restaurant and retail clients struggling vvith finding and paying people competitivel
here's a suggestion: replace them vvith robots. Yeah, it's a touchy subject But obviously th

good people at Miso Robotics don't care. Theyiust vvant to provide products - like their

https://www.foxbusiness.com/technology/ 1 O-business-techs-for-entrepreneurs-at-Ces-ZO1 9 4/6

4/20/2019 CaSe 1:19'CV'00689'NBE§inJ-s)sq&.lrl£ft§@ilu§¢§§&@rs ali:H§§lz@flz/i?£{:la@sin£§g€ 6 Of 7
hamburger-flipping robot called Flippy - to interested business ovvners vvho are looking tc
costs vvithout sacrificing services Unfortunately, you vvon't be able see Flippy in action atr
but David Zito, the CEO and co-founder ofthe company ,isioining a panel of other compa
vvho are promoting the use of robotics to vvork in restaurants for a discussion later in ther

aptly called “Robots Cook Up Faster Food.”

WlSER Systems’ loT Asset Tracker

A business is all about its assets, be it vehicles, equipment or inventory Today`s |oT
technologies are quickly enabling many companies to more efficiently track these assets,l
condition and usage \/\/ant an example? Then check out the live demonstrations that vvil
going on at \/\/iSER System's booth as they shovv offtheir nevv real-time 39 asset tracking
capabilities and a mobile user interface that the company says "vvill provide instantaneous

asset visibility and movement history on a facility map or interior floor plan."

|t's all proofthat the Consumer Electronics Shovv isn't all about consumers right?

@genemarks.

URL

https;//vvvvvv.fo><businesscom/technology/lO-business-techs-for-entrepreneurs-at-ces-2019

https ://www.foxbusiness.com/techno|ogy/ 1 O-business-techs-for-entrepreneurs-at-ces-201 9 5/6

4/20/2019 C<'J\Se 1119'CV'00639'Nd%§inel§@é`ér|ME.-Hu§¢§e'&@rs alt-'H§§lz@{§/|Z¢Zé]a@sin§§@g€ 7 Of 7

Quotes delayed at least 15 minutes Real-time quotes provided by BATS BZX Real-Time Price. i\/|arket Data provided by |nteractiv
(Terms & Conditions). Povvered and implemented by |nteractive Data |V|anaged Solutions. Company fundamental data provi<
|\/|orningstar. Earnings estimates data provided by Zacks |\/lutual fund and ETF data provided by Lipper. Economic data provi<
Econoday. Dovv Jones & Company Terms & Conditions.

This material may not be published, broadcast, revvritten, or redistributed. ©2019 FOX Nevvs Network, l_l_C. All rights reserved
Updated Privacy Policy

https://www.foxbusiness.com/techno|ogy/10-business-techs-for-entrepreneurs-at-ces-2019 6/6

